Case 2:19-mj-08325-JZB Document1 Filed 07/15/19 Page 1 of 4
AO 91 (Rev. 02/09) Criminal Complaint

 

 

Be UNITED STATES DISTRICT COURT
for the
WV WA District of Arizona
X United States of America | ) .
“\ vecwteee ) 9 8395 MS
Ivan Ulises Lima-Olivarria, ) Case No.
a.k.a.: Ivan Olitva-Navaria, )
a.k.a.: Ivan Lima, )
— (A205 529 490) )
Defendant .
. CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of July 12, 2019, in the County of Maricopa, in the District of Arizona,
the defendant violated Title 8, U.S.C, § 1326(a), an offense described as follows:

Ivan Ulises Lima-Olivarria, an alien, was found in the United States of America, at or near
Phoenix, in the District of Arizona, after having been previously denied admission, excluded,
deported, and removed from the United States at or near Brownsville, Texas, on or about August
17, 2015, and not having obtained the express consent of the Secretary of the Department of
Homeland Security to reapply for admission thereto; in violation of Title 8, United States Code,
Section 1326(a). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Caitlin B. Noel

Continued on the attached sheet. . ; |
Re SA

C ‘omplainant ‘5 signature

Brian T. Fitzgerald,
Deportation Officer

 

Printed name and title

Sworn to before me and signed in my presence.

Date: July 15, 2019 — Spy NN

Judge's signature

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

 

Printed name and title

 
1,

Case 2:19-mj-08325-JZB Document1 Filed 07/15/19 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Brian T. Fitzgerald, being duly sworn, hereby depose and state as follows:
Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited

herein.

On July 12, 2019, Ivan Ulises Lima-Olivarria was booked into the Maricopa County
Jail (MCJ) by the Phoenix Police Department on local charges. Lima-Olivarria was
examined by ICE Officer Fields who determined him to be a Mexican citizen,
illegally present in the United States. On the same date, an immigration detainer was
lodged with the MCJ. On July 14, 2019, Lima-Olivarria was released from the MCJ
and transported to the Phoenix ICE office for further investigation and processing.
Lima-Olivarria was held in administrative custody until his criminal and immigration

records could be obtained and his identity confirmed.

Immigration history checks revealed Ivan Ulises Lima-Olivarria to be a citizen of
Mexico and a previously deported criminal alien. Lima-Olivarria was removed from
the United States to Mexico at or near Brownsville, Texas, on or about August 17,
2015, pursuant to an order of removal issued by an immigration official. There is no

record of Lima-Olivarria in any Department of Homeland Security database to

 
Case 2:19-mj-08325-JZB Document1 Filed 07/15/19 Page 3 of 4

suggest that he obtained permission from the Secretary of the Department of
Homeland Security to return to the United States after his removal. Lima-Olivares’s

immigration history was matched to him by electronic fingerprint comparison.

. On July 14, 2019, Ivan Ulises Lima-Olivarria was advised of his constitutional rights.
Lima-Olivarria freely and willingly acknowledged his rights and agreed to make a
statement under oath. Lima-Olivarria stated that his true and correct name is Ivan
Ulises Lima Olivarria. Lima-Olivarria stated that he last entered the United States on
or about “1-5-2018,” through “Tijuana.” Lima-Olivarria stated that he had been
deported from the United States and did not receive permission from the United States
Department of Homeland Security or the United States Attorney General to re-enter

the United States.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 12, 2019, Ivan Ulises Lima-Olivarria, an alien, was found in the United
States of America, at or near Phoenix, in the District of Arizona, after having been

previously denied admission, excluded, deported, and removed from the United States

\\\
\\\

\\\

 

 
Case 2:19-mj-08325-JZB Document1 Filed 07/15/19 Page 4 of 4

at or near Brownsville, Texas, on or about August 17, 2015, and not having obtained
the express consent of the Secretary of the Department of Homeland Security to

reapply for admission thereto; in violation of Title 8, United States Code, Section

1326(a).

@— Soh
Brian T. Fitzgerald,

Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me |
this 15" day of July, 2019.

c & ie
Zin
John Z. Boyle,

United States Magistrate Judge

 
